Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered April 7, 2008, convicting defendant, after a jury trial, of assault in the third degree, menacing in the third degree and harassment in the second degree, and sentencing him to an aggregate term of three years’ probation, unanimously affirmed.
Defendant’s ineffective assistance of counsel arguments are not reviewable on direct appeal since they involve matters outside the record concerning counsel’s trial preparation and choice of trial tactics (see People v Love, 57 NY2d 998 [1982]). To the extent the existing record permits review, it establishes that defendant received effective assistance under both the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Mazzarelli, J.P., Sweeny, Acosta, Abdus-Salaam and Román, JJ.